Citation Nr: 0614658	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial compensable rating for allergic 
rhinitis. 



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to March 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).
The case was remanded by the Board in June 2005 for a VA 
examination.


FINDING OF FACT

The competent medical evidence does not show the veteran's 
service-connected allergic rhinitis is manifested by the 
presence of polyps; or greater than 50-percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.

CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected allergic rhinitis are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 
4.97, Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for service connection was 
received in May 2000.  Correspondence from the VA to the 
veteran dated in August 2002 and May 2004, notified the 
veteran of the provisions of the VCAA as they pertain to 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified private treatment records, which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of her claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  As previously 
stated, the requirements of VCAA have been met, and 
adjudication of the claim may proceed.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The veteran contends she is entitled initial compensable 
ratings for allergic rhinitis.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97 (2005)

A review of the service medical records indicates the veteran 
received treatment for allergies throughout her military 
career.  In 1999 she underwent a limited septoplasty and 
polyp removal.  

X-rays of the sinuses, taken at the Arlington Memorial 
Hospital in June 2000, showed normal appearing paranasal 
sinuses.  There was no mucoid or periosteal thickening or 
fluid levels to suggest sinusitis.  

During a VA examination in July 2000, the examiner noted the 
veteran's allergies were improving with the allergy shots and 
she only experienced occasional sneezing and sinus and ear 
congestion.  He also indicated that the veteran's sinusitis 
had resolved status-post sinus surgery in October 1999.  
There were no residuals noted from that nasal surgery.  

Post-service treatment records from the Dewitt Army Hospital 
from May 2000 to April 2004; indicate continued nasal and 
sinus congestion and allergy symptoms, secondary to the 
allergies and allergic rhinitis.  A September 2002 noted some 
erythma in the nasal passage but it was not found to be boggy 
or swollen.  She was treated for chronic rhinitis in December 
2003.  The examiner remarked that there were no opacities of 
the sinuses.  

A November 2005 VA examination indicated the veteran had 
allergy symptoms since 1983.  She underwent testing and was 
found to be allergic to dust mites, tree pollen and other 
allergens.  A septoplasty and polyp removal in October 1999 
seemed to have improved the veteran's breathing somewhat.  
The veteran reported that the allergy shots she began 
receiving in 1997, helped to relieve her symptoms but did not 
alleviate them entirely.  She continued to have symptoms of 
nasal congestion, post nasal drip and itchy eyes on a regular 
basis and she stated that she was never able to breathe 
freely through her nose.  Her symptoms were worse during the 
spring.  The physical examination revealed that the nasal 
passages had a small amount of yellowish crusting with no 
visible polyps.  The oral pharynx was moist without lesions 
or exudates.  X-rays of paranasal sinuses revealed that the 
frontal sinuses, maxillary antra, sphenoid sinuses and 
ethmoid air cells were all clear.

A review of the medical evidence of record indicates that the 
veteran does not have polyps or greater than 50 percent 
obstruction of nasal passage (on either side).  Additionally, 
the Board notes the evidence is negative for the presence of 
polyps or findings of obstructed nasal passages during any 
period under consideration.  As such, the preponderance of 
the evidence simply does not show that the service-connected 
allergic rhinitis meets the criteria for a compensable 
disability evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2005).

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), and with due consideration to 
the provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  


ORDER

A compensable disability evaluation for allergic rhinitis is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


